The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                  Thursday, March 19, 2015

                                    No. 04-14-00669-CR

                                  Leobardo ARAMBULA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CR-13-288
                        Honorable Romero Molina, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to April 13, 2015.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court